Citation Nr: 0905326	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-20 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine headaches.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disorder including depression.

4.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November.1979 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

Subsequent to the last supplemental statement of the case 
(SSOC) dated in February 2007 additional medical evidence was 
added to the claims file.  While the veteran did not submit a 
waiver of consideration by the agency of original 
jurisdiction (AOJ) the evidence is cumulative of evidence 
already of record at the time of the February 2007 SSOC.  
Consequently, the veteran is not prejudiced by the Board's 
adjudication of the issues on appeal.  

The veteran requested that he be afforded a hearing before a 
Decision Review Officer (DRO) when he filed his Notice of 
Disagreement (NOD) in June 2005.  In a July 2005 letter the 
RO informed the veteran that he was scheduled for a hearing 
in September 2005 for which he failed to report.  The veteran 
requested that the hearing be rescheduled and he was informed 
in a September 2005 letter that he was scheduled for a 
hearing in November 2005.  In October 2005 the veteran's 
representative submitted a statement and indicated that the 
veteran no longer desired a DRO hearing.  Thereafter, the 
veteran requested a Board hearing when he filed his 
substantive appeal in June 2006.  In September 2007 the 
veteran submitted a statement and indicated that he desired 
all hearings for his appeal to be cancelled.  Consequently, 
the veteran's request for a hearing is withdrawn.  38 C.F.R. 
§ 20.704(e).

The application to reopen a claim of service connection for 
migraine headaches is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT

1.  Service connection for PTSD was denied by a January 1997 
rating decision.  The veteran did not appeal the denial.  A 
claim to reopen was received in October 2004.

2.  The evidence received since the January 1997 rating 
decision is new and raises a reasonable possibility of 
substantiating the underlying claim of service connection for 
PTSD.

3.  The veteran does not have PTSD that is attributable to 
military service.  

4.  The veteran does not have a psychiatric disorder 
including depression that is attributable to military 
service. 

5.  The veteran does not have alcoholism that is attributable 
to military service, or was caused or made worse by service-
connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PTSD has 
been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

2.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2008).

3.  The veteran does not have a psychiatric disorder 
including depression that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).
 
4.  Alcoholism was not was not incurred in or aggravated by 
service, or was caused or made worse by service-connected 
disability. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c), 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Prior to the rating decisions wherein the veteran's claims 
were denied, the RO issued a notice letter in November 2004 
which advised the veteran of the evidence and information 
needed to substantiate his claims on appeal.  This letters 
further advised the veteran of which information and evidence 
VA will obtain, and which information and evidence the 
claimant is expected to provide.  The veteran was also asked 
to provide any evidence in his possession that he believes 
might support his claims.

Additionally, the veteran was notified of the disability 
rating and effective date elements of his claims in a June 
2006 Statement of the Case (SOC) and a September 2006 
Supplemental Statement of the Case (SSOC).  The SOC and SSOC 
advised the veteran as to the basis for assigning both 
disability ratings and effective dates, and explained the 
type of evidence necessary to substantiate claims for a 
higher evaluation and/or an earlier effective date.  Thus, 
the Board finds that the content of the notice provided in 
the November 2004 letter and the SOC and SSOC satisfies each 
of the elements specified by the U.S. Court of Appeals for 
Veterans Claims (Court) in Pelegrini and Dingess.

As to the claim for PTSD, the Board notes that the Kent v. 
Nicholson, 20 Vet. App. 1 (2006), established requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance). 

The veteran submitted his PTSD claim in October 2004.  The RO 
wrote to the veteran in November 2004 and notified him of the 
evidence/information needed to substantiate his claim and 
establish service connection for PTSD based on personal 
assault.  He was told what VA would do in the development of 
his claim and what he should do to support his contentions.  
The veteran was specifically informed that he needed to 
submit new and material evidence for his claim for service 
connection for PTSD.  He was informed that new evidence means 
evidence submitted for the first time and material evidence 
is evidence that relates to an unestablished fact necessary 
to substantiate the claim.  The letter identified the 
specific basis of the prior denial.  The veteran was informed 
that his claim was previously denied because there was no 
diagnosis of PTSD and no confirmed stressful incident in 
service.

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the veteran relative to 
these issues has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  New and Material Evidence

The veteran originally filed a claim of entitlement to 
service connection for PTSD in July 1996.  The claim was 
denied in a January 1997 rating decision.  Notice of the 
denial and of appellate rights was provided in January 1997.  
The veteran did not appeal the denial.  The denial of his 
claim consequently became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2008).  As a result, a claim of service connection 
for PTSD may now be considered on the merits only if new and 
material evidence has been received since the time of the 
last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); See Evans, supra.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2008), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As already noted, a claim of entitlement to service 
connection for PTSD was last denied in a January 1997 rating 
decision.  The evidence of record at the time of the January 
1997 rating decision consisted of the veteran's service 
treatment records (STRs); VA examination reports dated in 
June 1982, January 1991, and April 1995; VA treatment records 
dated from June 1982 to February 1996; a physician's 
statement from J. Sliwinski, M.D., dated in December 1987; 
and a lay statement from the veteran's mother dated in 
January 1992.    

The STRs did not contain any complaints, findings, or 
treatment for any psychiatric disability.  Psychiatric 
evaluations at the veteran's November 1979 entrance 
examination and at the February 1982 separation examination 
were normal.  The records reveal that the veteran reported 
that he was struck on the head with a club in November 1980 
and that he was involved in an altercation off post in June 
1981 and sustained a soft tissue facial injury and was 
intoxicated.  

The June 1982, January 1991, and April 1995 VA examinations 
did not reveal any reference to PTSD.  

Neither the VA treatment reports nor the physician's 
statement from Dr. Sliwinski revealed any complaints, 
findings or treatment related to PTSD.  

The veteran's mother indicated that she received a call from 
the Milwaukee Chapter of the Red Cross in 1981 and was 
informed that her son had been in an accident and was 
unconscious in the January 1992 statement.  

The RO denied the veteran's claim in January 1997 because the 
evidence did not reveal a confirmed diagnosis of PTSD.  
Furthermore, the evidence did not establish that the veteran 
was engaged in combat with the enemy or that he was exposed 
to a stressful experience sufficient to cause PTSD.  

The veteran submitted an application to reopen his claim of 
entitlement to service connection for PTSD in October 2004. 

Evidence received since the January 1997 rating decision 
consists of service personnel records; VA examination reports 
dated in May 1997, May 1999, February 2002, April 2005, 
December 2006, and June 2007; VA treatment records dated from 
November 1996 to March 2008; private treatment reports from 
S. Olson, M.D., dated in April 1987, Northwest General 
Hospital dated in June 1983, Family Health Plan dated from 
August 1995 to March 1996, St. Michael's Hospital dated in 
June 2004 and September 2004, W. Sullivan, M.D., dated from 
September 2004 to December 2006, Portage County Health and 
Human Services dated in September 2004, a letter from 
Ministry Behavioral Health dated in April 2006; and lay 
statements from the veteran and his mother.  The Board notes 
that some of the medical records referenced were received 
from the Social Security Administration (SSA) as the veteran 
is in receipt of SSA disability benefits.  

Because the evidence received since January 1997 was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  As noted, the RO 
determined in 1997 that the evidence did not establish a 
diagnosis of PTSD or any confirmed stressor to which a 
diagnosis of the PTSD could be linked.  Since the prior 
denial, the veteran has submitted evidence establishing that 
his alleged in-service stressor of having been attacked did 
occur, and medical evidence showing that he has been given a 
diagnosis of PTSD.  Consequently, the Board concludes that 
this new information is material to the question before the 
Board.  This claim is reopened.  

III.  Service Connection 

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a), of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy." Section 1154(b) 
requires that the veteran have actually participated in 
combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the enemy.  
See VAOPGCPREC 12-99 (October 18, 1999).  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat. Id.

A.  PTSD

The Board notes that there are voluminous medical records 
associated with the claims file and the Board will discuss 
only the relevant medical evidence.  

The veteran claims that he has PTSD related to an assault in 
service.  
 
As noted above, the veteran's STRs document that the veteran 
reported that he was struck on the head with a club in 
November 1980 and that he was involved in an altercation off 
post in June 1981 and sustained a soft tissue facial injury 
and was intoxicated.  

Service personnel records reveal that the veteran was 
separated from service in March 1982 because of an inability 
to adjust to military life, lack of self-discipline, lack of 
motivation and poor promotion potential.  The veteran was 
noted to have accepted non-judicial punishments for the time 
period from October 1980 to February 1982 for infractions 
ranging from disobeying lawful orders, dereliction of duty, 
willfully damaging government property, breach of peace and 
wrongfully engaging in a fistfight with another soldier.  

Additional service personnel records reveal that in June 1981 
the veteran was involved in an argument with another 
individual over a bottle of wine.  A physical altercation 
occurred at which time the veteran was knocked to the ground 
by the other individual and struck with a closed fist and 
kicked several times in the chest and head.  An investigator 
attempted to interview the veteran at that time but the 
veteran failed to respond to questioning due to the amount of 
alcohol he had consumed.  The odor of alcohol was easily 
discernible to the investigator.  The veteran's eyes were 
swollen shut, his top lip was extremely swollen, he had three 
abrasions over his left eye and the knuckles of both of his 
hands were badly skinned.  A few days later the investigator 
interviewed the veteran.  The veteran indicated that the 
other individual involved in the altercation accused him of 
taking a bottle of wine and an argument ensued.  He said he 
did not know what happened after the argument but he said he 
woke up in the hospital.  He said he did not provoke the 
fight but other people told him that he was "jumped" from 
behind by the other individual.  He said he had a "slight 
buzz but was not drunk."  See veteran's sworn statement 
dated June 5, 1981.  

An SSA disability determination dated in May 1987 indicates 
that the veteran was in receipt of disability benefits for a 
primary diagnosis of alcohol dependency and a secondary 
diagnosis of affective disorder.  

A note from Portage County Health and Human Services date in 
September 2004 indicates that the veteran was treated for 
PTSD with symptoms of depression, panic attacks and paranoia.  

The veteran was afforded a VA examination in April 2005.  The 
examiner reviewed the claims file and noted that at that time 
there was no documented stressful event (service personnel 
records were subsequently added to the claims file).  The 
veteran reported a long history of ongoing problems with 
alcohol and cocaine dependence.  He reported that he received 
psychiatric care at a community free-clinic.  He said he was 
currently clean and sober and reported that his occupational 
history had been erratic.  His longest periods of employment 
were for three years as a prison guard and for three years at 
a maintenance company.  The veteran reported that he lived 
alone and worked in maintenance at a hotel.  He said he is a 
loner and doesn't have any close friends.  During the 
examination the examiner asked the veteran to describe his 
stressful event.  The veteran said it was a beating in 
service.  He said he and another soldier took out two female 
soldiers to a movie and may have had a few beers at that 
time.  He said they returned to the base and he was escorting 
the female soldiers to the barracks and "the next thing I 
know I'm waking up in the hospital with a broken nose and two 
black eyes."  He indicated that he did not remember being 
hit and he was informed that he was beaten by observers.  He 
said because he could not remember the incident the other 
soldier did not receive any punishment.  The examiner noted 
that the STRs document only that the veteran was involved in 
an altercation off post and sustained soft tissue facial 
injury and was intoxicated.  Mental status examination 
revealed that the veteran was pleasant, polite and 
cooperative during the evaluation.  He was neatly and 
casually dressed and alert and oriented.  The examiner said 
the veteran did not exhibit any signs or symptoms of acute 
emotional distress at any time during the clinical interview.  
The examiner said the veteran scored a 28/30 on the Mini-
Mental Status Examination.  The veteran denied a history of 
hypomania or major mood swings.  He denied suicidal and 
homicidal ideations.  The examiner indicated that in terms of 
PTSD it was difficult to see how the veteran met the DSM-IV 
criteria for PTSD since he had absolutely no memory of the 
actual alleged assault.  He said to meet the criteria under 
Section A, exposure to the traumatic event, the person's 
response must involve intense fear, helplessness or horror.  
He said the veteran had no emotional response because he had 
no memory of the alleged incident.  The examiner noted that 
the veteran reported that he becomes nervous when he hears 
people arguing or witnesses physical violence on television 
or in movies.  The veteran denied sleep disturbance and 
rarely remembered his dreams.  He said he was not aggressive, 
reactive, hostile or prone to angry outbursts.  The examiner 
thoroughly reviewed the claims file and concluded that the 
veteran did not exhibit any mental health disorder that 
either began in or was aggravated by military service.  He 
said the veteran did not exhibit any Axis I condition 
including PTSD, depression, or alcohol dependence.  The 
examiner said the veteran had problems in performance and 
behavior present throughout his enlistment both before and 
after the alleged assault.  The examiner diagnosed the 
veteran with alcohol and cocaine dependence in remission and 
a history of polysubtance abuse.  

In a December 2005 letter Dr. Sullivan indicated that he 
diagnosed the veteran with PTSD, major depression with 
psychotic features, and generalized anxiety disorder.  He 
said the veteran reported that he was assaulted while in 
service after a night on the town.  He said the veteran was 
rendered unconscious and hospitalized and had suffered from 
PTSD since that time.  He said the veteran's PTSD was 
manifested by troubling memories, flashbacks, and nightmarish 
dreams.  A private treatment report from Dr. Sullivan dated 
in March 2006 indicates that the veteran was assaulted in the 
military and developed PTSD.  Dr. Sullivan also submitted a 
statement dated in April 2006 at which time he again noted 
that the veteran had major depression with psychotic features 
and PTSD from a beating that occurred while he was on active 
duty.   

An April 2006 letter from Ministry Behavioral Services 
reveals that the veteran was hospitalized for 
detox[ification] two years prior and while in treatment he 
appeared to suffer from PTSD as well as addiction.  The 
author of the letter, M. Slavin, RCS, CADCII, clinical 
supervisor, indicated that he believed that the veteran still 
suffered from the affects of PTSD.  

VA outpatient treatment reports dated from November 1996 to 
March 2008 document that the veteran was diagnosed with PTSD 
on several occasions.  The diagnosis was not linked to any 
specific stressor.  

The examiner who conducted the April 2005 VA examination was 
requested to provide a medical opinion in December 2006 at 
which time the veteran's claimed stressor was verified.  The 
examiner indicated that the veteran's service personnel 
records documented that a physical assault on the veteran 
occurred in service.  He said private and VA medical records 
showed diagnoses of PTSD, anxiety and depression.  The 
examiner indicated that he thoroughly reviewed the claims 
file including the veteran's service personnel records and 
the medical records associated with the claims file.  He 
stated that despite the additional information it remained 
his opinion that the veteran did not exhibit any mental 
health disorder that was either related to or a consequence 
of the June 1981 assault in service.  He said the veteran's 
military records indicated problems in performance and 
behavior throughout his enlistment both before and after the 
June 1981 incident.  He said the veteran had significant 
problems with alcohol beginning in 1979 well before the June 
1981 assault.  The examiner opined that the veteran's 
characterological and substance abuse problems represented 
the primary etiological factors in the veteran's longstanding 
mental health and adjustment difficulties.  He concluded that 
it was less likely than not that any currently diagnosed 
psychiatric disorder, to include PTSD, anxiety, and 
depression, was caused by, aggravated by, or a result of the 
physical assault noted to have occurred in June 1981 while 
the veteran was on active duty.  

The veteran's mother submitted a statement dated in September 
2004 and indicated that the veteran was a changed person 
after he returned from service and that he did not get along 
with his peers or family.  She said alcohol played a big role 
in his life.  

The veteran submitted a statement received in January 2007 
and said he did not remember being attacked but he reported 
that he had nightmares about being attacked but never saw 
anyone, he has night sweats, feels afraid, and has panic 
attacks.  He said he cannot remember something that he never 
saw happen.  

In this case, the veteran's alleged in-service stressor of 
having been assaulted in service is confirmed, and the Board 
recognizes that the VA outpatient treatment reports and 
information from Portage County Health Services, Ministry 
Behavioral Health, and Dr. Sullivan document that the veteran 
has been diagnosed with PTSD.  Dr. Sullivan also linked the 
diagnosis to the confirmed assault the veteran suffered in 
service.  

However, the Board finds that the greater weight of probative 
medical evidence weighs strongly against a finding that the 
veteran currently has PTSD related to his military service.  
As noted, at the first examination in 2005, the VA examiner, 
after a thorough review of the claims file and a complete VA 
examination indicated that the veteran did not meet the 
criteria for a diagnosis of PTSD.  He specifically indicated 
that it was difficult to see how the veteran met the DSM-IV 
criteria for PTSD since he had absolutely no memory of the 
actual alleged assault.  He said to meet the criteria under 
Section A, exposure to the traumatic event, the person's 
response must involve intense fear, helplessness or horror.  
He said the veteran had no emotional response because he had 
no memory of the alleged incident.  The veteran confirmed 
that he had no memory of the assault at the examination and 
in a statement he submitted in January 2007.  In December 
2006, after the VA examiner reviewed service documents 
confirming the veteran's assault in service and additional 
treatment reports documenting a diagnosis of PTSD, he 
concluded that it was less likely than not that PTSD was 
caused by, aggravated by or a result of the assault he 
sustained in service.  Significantly, the VA examiner noted 
that the veteran had experienced significant problems with 
alcohol in 1979, well before the 1981, and the record also 
showed behavioral and performance problems both before and 
after the assault.

Because the VA examiner thoroughly reviewed and discussed the 
veteran's history, conducted a thorough examination, and 
provided a complete rationale for his opinion, the Board 
finds the VA examiner's conclusions to be the most probative 
evidence of record as to whether the veteran current has PTSD 
due to the in-service assault.  The Board places much less 
weight on the findings of Dr. Sullivan who gave no indication 
that he was aware of the veteran having a history of alcohol, 
behavioral, or performance problems prior to the in-service 
assault that Dr. Sullivan believed to be the source of the 
veteran's PTSD.  In essence, as Dr. Sullivan appeared to have 
no knowledge of relevant facts considered and relied up by 
the VA examiners, which appear well to be well-supported by 
documents in his service medical and personnel records, the 
Board places much less probative weight on the opinion of Dr. 
Sullivan than on the VA examiner.

The Board has considered the veteran's own lay assertions 
that he has PTSD related to the June 1981 assault in service.  
However, while the veteran is certainly competent to report 
symptoms that he has experienced since service, the Court has 
held that, even where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish a relationship between the continuous 
symptomatology and the current claimed condition.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).  The Board finds that 
there is no evidence of record showing that he has the 
specialized medical education, training, and experience 
necessary to render a competent medical opinion as to whether 
he ultimately meets the criteria for a diagnosis of PTSD due 
to his military service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  Consequently, 
the veteran's own assertions that he has PTSD have no 
probative value.  Similarly, lay statement such as the 
veteran's mother that were submitted in support of his claim 
also do not constitute medical evidence establishing that he 
has PTSD.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2008).  The preponderance of the evidence is 
against the claim.

B.  Psychiatric Disorder

The veteran also claims that he suffers from other 
psychiatric disability related to his military service, 
including the June 1981 assault. 

As noted above, the STRs do not document that the veteran was 
treated for any psychiatric disability in service and 
psychiatric evaluations at the veteran's November 1979 
entrance examination and at the February 1982 separation 
examination were normal.  

The service personnel records document that the veteran was 
assaulted in June 1981 and had no recollection of the event.

The SSA disability determination indicated that the veteran 
was disabled due to a secondary diagnosis of affective 
disorder.  

Private treatment reports from St. Michael's Hospital dated 
in June 2004 document that the veteran was diagnosed with a 
single episode of major depressive disorder.  A September 
2004 statement indicated that the veteran had a diagnosis of 
severe major depressive disorder with psychotic features.  

The September 2004 note from Portage County Health and Human 
Service documents that the veteran had symptoms of 
depression. 

Dr. Sullivan diagnosed the veteran with major depression with 
psychotic features and generalized anxiety disorder in a 
December 2006 letter.  He said the veteran had been 
successfully treated for the depression and psychosis with 
Zoloft and Risperdal.   In April 2006 Dr. Sullivan indicated 
that the veteran had been diagnosed with depression with 
psychotic features from a beating that occurred while he was 
on active duty.  

VA outpatient treatment reports dated from January 1987 to 
March 2008 document numerous psychiatric diagnoses including 
major depressive disorder, generalized anxiety disorder, 
affective disorder, depression, and social phobia.  None of 
the diagnoses were linked to the veteran's military service.  

As noted above, when examined by VA in April 2005 the 
examiner indicated, after a thorough review of the claims 
file and a complete examination, that the veteran did not 
exhibit any Axis I condition including depression that was 
related to the alleged assault in service.  He concluded that 
the veteran's history suggested that characterological 
factors likely played a prominent role in the veteran's 
behavior and overall personality makeup.  He said the veteran 
had poor coping skills and substance abuse relapses appeared 
most often the result of situational problems and stresses 
the caused the veteran emotional upset and distress.  He 
indicated that the veteran did not appear unduly anxious or 
depressed at the time of the examination and did not meet the 
DSM-IV criteria for any Axis I disorder other than alcohol 
dependence in remission and cocaine dependence in remission.  
Furthermore, after another review of the evidence in December 
2006, the examiner again noted that the veteran's 
characterological and substance abuse problems represented 
the primary etiological factors in the veteran's longstanding 
mental health and adjustment difficulties.  He opined that it 
was less likely than not that any currently diagnosed 
psychiatric disorder, to include anxiety and depression, was 
caused by, aggravated by, or as a result of the physical 
assault in service.   

In this case, the Board again concludes that greater weight 
of probative medical evidence weighs strongly against a 
finding that the veteran has a psychiatric disorder including 
depression related to his military service.  The Board 
recognizes that the VA and private treatment reports and 
records from the SSA document various psychiatric diagnoses.  
However, aside from the April 2006 statement from Dr. 
Sullivan which indicates that the veteran's depression with 
psychotic features resulted from a beating that occurred 
while he was on active duty, none of the medical evidence 
links any current psychiatric disability to the veteran's 
military service.  Furthermore, Dr. Sullivan did not provide 
any rationale for his opinion unlike the VA examiner who 
reviewed the veteran's history in detail and performed a 
complete psychiatric examination.  At the April 2005 
examination, the VA examiner indicated that the veteran did 
not appear unduly anxious or depressed at the time of the 
examination and did not meet the DSM-IV criteria for any Axis 
I disorder other than alcohol dependence in remission and 
cocaine dependence in remission.  After another review of the 
evidence in December 2006, the examiner noted that the 
veteran's characterological and substance abuse problems 
represented the primary etiological factors in the veteran's 
longstanding mental health and adjustment difficulties and he 
opined that it was less likely than not that any currently 
diagnosed psychiatric disorder, to include anxiety and 
depression, was caused by, aggravated by, or as a result of 
the physical assault in service.  Because the VA examiner 
thoroughly reviewed the veteran's history, conducted a 
complete examination, and provided a complete rationale for 
his opinion, the Board is of the opinion that his opinion is 
of greater probative value than that of Dr. Sullivan.  
Consequently, service connection for a psychiatric disorder 
including depression is not warranted. 

The Board has considered the veteran's assertions that he has 
a psychiatric disorder including depression related to his 
military serviced.  However, while the veteran is competent 
to describe his symptoms, the Board finds that there is no 
evidence of record showing that he has the specialized 
medical education, training, and experience necessary to 
render a competent medical opinion linking any current 
psychiatric disorder to his military service.  Espiritu, 
supra;  38 C.F.R. § 3.159(a)(1) (2008).  Consequently, the 
veteran's own assertions that he has a psychiatric disorder, 
including depression, have no probative value.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a psychiatric disorder including 
depression.  Gilbert, supra; 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008).  The preponderance of the 
evidence is against the claim.

C.  Alcoholism

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (2008).

Alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301.

The controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service, but no 
compensation shall be paid if the disability was the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  With respect 
to alcohol and drug abuse, section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Public Law No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  See 38 U.S.C.A. § 1131.

Section 8052 also amended 38 U.S.C. § 105(a) to provide that, 
with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(m), 3.301 (2008).

The corresponding regulations provide that alcohol abuse and 
drug abuse, unless they are a "secondary result" of an 
"organic disease or disability," are considered to be 
"willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. § 
3.301(c)(3).

The Board has considered the veteran's claim of entitlement 
to service connection for alcoholism as secondary to any 
service-connected disability or to a psychiatric disorder 
including depression and/or PTSD.  However, because the 
veteran's claims of entitlement to service connection for a 
psychiatric disorder including depression and PTSD are being 
denied, the claim of entitlement to service connection for 
alcoholism as secondary to those disabilities must also be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Therefore, service connection for 
alcoholism on a secondary basis is denied.  

The Board recognizes that the veteran was diagnosed and 
treated for alcohol dependency on numerous occasions after 
his military service.  However, service connection for 
alcoholism on a direct basis is prohibited under law, as 
being of misconduct origin.  38 C.F.R. § 3.301.  Therefore, 
service connection for alcoholism is denied.




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a psychiatric disorder 
including depression is denied.

Entitlement to service connection for alcoholism is denied.


REMAND

The Board has determined that further development is 
necessary before the veteran's application to reopen a claim 
of service connection for migraine headaches can be 
adjudicated.

During the pendency of the appeal, the Court held in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen his or her claim and VA must notify the claimant of 
the evidence and information that is necessary to establish 
his or her entitlement to the underlying claim for the 
benefit sought by the claimant.  Moreover, the Court stated 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  In such cases, the Court in Kent stated that the 
VCAA requires the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

In this case, the RO denied a claim of entitlement to service 
connection for headaches in an August 1991 rating decision.  
The veteran appealed the decision and the Board denied the 
claim in a May 1994 decision.  The veteran filed an 
application to reopen a claim of entitlement to service 
connection for headaches in July 1996.  The RO denied the 
claim in January 1997.  

The instant appeal arises from an application to reopen a 
claim of service connection for migraine headaches which was 
received in October 2004.  However, the RO treated the claim 
as a claim for direct service connection and the notice 
letter sent to the veteran in November 2004 did not comply 
with the new requirements under Kent.  Consequently, the 
veteran should be sent the appropriate notice required under 
Kent and the RO should readjudicate the claim on the proper 
basis.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with 
appropriate notice of the VA's 
duties to notify and to assist in 
compliance with Kent v. Nicholson, 
20 Vet. App. 1 (2006).  
Specifically, the veteran should be 
provided with the reason for the 
previous denial of the veteran's 
claim for service connection for 
migraine headaches.  The veteran 
should also be notified as to the 
evidence needed to substantiate the 
underlying elements for service 
connection.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue remaining on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


